COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00408-CR


ROBERTO ARLEY RODRIGUEZ                                                  APPELLANT
A/K/A ROBERTO RODRIGUEZ

                                          V.

THE STATE OF TEXAS                                                             STATE


                                       ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Appellant Roberto Arley Rodriguez a/k/a Roberto Rodriguez attempts to

appeal from his conviction for aggravated robbery with a deadly weapon. The

trial court’s certification states that this is “a plea-bargain case, and the defendant

has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2). On September 4, 2012,

we notified Rodriguez that the appeal would be dismissed pursuant to the trial

      1
       See Tex. R. App. P. 47.4.
court’s certification unless he or any party desiring to continue the appeal filed a

response on or before September 14, 2012, showing grounds for continuing the

appeal. See Tex. R. App. P. 25.2(d), 44.3. We received a response, but it does

not show grounds for continuing the appeal. Therefore, in accordance with the

trial court’s certification, we dismiss the appeal. See Tex. R. App. P. 43.2(f).



                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 11, 2012




                                          2